COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Russell, Friedman and Callins
              Argued at Salem, Virginia


              GEORGE LOUIS HENRY, IV
                                                                            MEMORANDUM OPINION BY*
              v.     Record No. 0531-21-3                                  JUDGE DOMINIQUE A. CALLINS
                                                                                  MAY 10, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                                              James J. Reynolds, Judge

                               James C. Martin (Martin & Martin Law Firm, on brief), for
                               appellant.

                               Jason D. Reed, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     George Louis Henry, IV appeals his convictions, following a bench trial, of robbery, use of

              a firearm in the commission of a felony, and misdemeanor obtaining money by false pretenses, in

              violation of Code §§ 18.2-58, 18.2-53.1, and 18.2-178. Henry contends that the evidence is

              insufficient to support his convictions. Henry further contends that because the convictions should

              be reversed and dismissed, the trial court erred when it revoked his previously suspended sentences

              based on the new convictions. Because we find no error on the part of the trial court, we affirm the

              judgment below.

                                                      I. BACKGROUND

                     On appeal, “we review the evidence in the ‘light most favorable’ to the Commonwealth.”

              Clanton v. Commonwealth, 53 Va. App. 561, 564 (2009) (en banc) (quoting Commonwealth v.

              Hudson, 265 Va. 505, 514 (2003)). That principle requires us to “discard the evidence of the


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
accused in conflict with that of the Commonwealth, and regard as true all the credible evidence

favorable to the Commonwealth and all fair inferences that may be drawn therefrom.” Kelly v.

Commonwealth, 41 Va. App. 250, 254 (2003) (en banc) (quoting Watkins v. Commonwealth, 26

Va. App. 335, 348 (1998)).

        On August 13, 2020, Lindsey Singleton stayed at the home of his cousin at the South Hills

Apartments in Danville, Virginia. While Singleton and a friend were outside, Henry approached

them to ask for a cigarette. After the friend gave him one, Henry left. Minutes later, Henry returned

and “pulled a gun up from behind his pocket and put it to [Singleton’s] head.” Henry demanded

Singleton remove his neck chain “or [Henry] was [going to] kill” him. Singleton testified that he

had recently bought the chain and that it was worth two thousand dollars. Singleton, fearing for his

life, began to remove the chain when it “got hung up around [his] neck.” Suddenly, Henry

“snatched it,” breaking the clasp of the chain, and ran off.

        Singleton testified that the next day, his wife went to Riverside Pawn, a nearby pawnshop, to

look for the stolen chain. According to Singleton, his wife described the chain to the pawnshop

employee, who showed her a chain matching her description. Singleton also went to the pawnshop.

He identified the chain as the one that Henry had stolen the night before, noting its broken clasp.

After confirming the location of the chain, on August 14, 2020, Singleton reported it stolen. When

asked why he delayed reporting the chain stolen, Singleton explained that he wanted to locate the

chain before contacting the police. On cross-examination, Singleton denied that he was buying

drugs from Henry, had any illicit drugs on his person, or was under the influence of illicit drugs on

August 13, 2020.

        On August 14, 2020, Megan Brooks was working at Riverside Pawn and handled the sale of

a “very big, thick chain, [with] a big charm” and a broken clasp. Brooks testified that Henry,

together with another man, entered the shop with the chain. Henry explained that he wanted to sell

                                                  -2-
the chain, but he did not have any identification. Henry’s companion transacted the sale under his

name, and Brooks tested the chain “to make sure that it [was] real.” Because Brooks determined the

value of the chain exceeded five hundred dollars, she consulted her manager for approval of the

purchase. After receiving the requisite approval, Brooks offered six hundred dollars in exchange for

the chain. Henry took the money, and then the men left the pawnshop.

       Brooks testified that Riverside Pawn is equipped with a video recording device. The

Commonwealth played a video of the transaction Brooks described. The video shows that Henry

was the man who produced the chain.

       Upon the conclusion of the Commonwealth’s evidence, Henry moved to strike, arguing that

the Commonwealth failed to make a prima facia case. The trial court overruled the motion.

       Henry then testified that on the morning of August 13 he “went outside looking to buy a

cigar from somebody in the apartment complex.” He encountered Singleton and his friend and

asked them for a cigar. The men indicated that they did not have one, but offered to drive Henry to

the store to get one. According to Henry, during the drive Singleton asked Henry about purchasing

marijuana. Henry arranged for a marijuana dealer to meet them at the store and obtained twenty

dollars from Singleton for the purchase.

       As the trio drove back to the apartment complex, Singleton asked Henry if he knew where

to get “dog food,” which Henry understood to mean heroin. Henry told Singleton it would cost

eighty dollars for a half gram and that he “had somebody on the way to bring [him] some anyway”;

“when [Henry] got it, [he would] come to talk to [Singleton].” Once the trio arrived back at North

Hills Court, Henry left Singleton and his friend. Later, Henry rejoined the two men, asking

Singleton’s friend for a cigarette. Singleton then asked about the heroin, prompting Henry to go

“back in” until he received the heroin delivery. After Henry obtained the heroin, he presented some

to Singleton. Henry testified that instead of paying the agreed upon eighty dollars, Singleton asked

                                                -3-
Henry to credit him the money. When Henry refused, Singleton pulled the neck chain from his

pocket and told Henry that it “cost a little more than eighty dollars.” Singleton suggested that Henry

hold on to the chain as collateral until Singleton could repay Henry. Henry testified that he told

Singleton if he took the chain, he would go to Riverside Pawn to sell it. Upon Singleton’s

agreement, Henry “snatched” the chain from Singleton’s hand.

       Henry admitted that “[r]ight afterwards,” he and another individual went to the pawnshop

and sold the chain for six hundred dollars, using the other individual’s identification to complete the

transaction. Henry denied having a gun when he interacted with Singleton.

       On cross-examination, Henry admitted that he first told police that someone else had the

chain and that he was helping that individual pawn it. Henry also admitted he later changed his

story and told the police he dropped three hundred dollars in Singleton’s car and approached

Singleton later at North Hills Court demanding the money; when Singleton said he did not have it,

Henry took his chain.

       After the defense rested its case, Henry renewed his motion to strike, urging the trial court to

accept his version of the events and to reject Singleton’s testimony. The trial court rejected Henry’s

argument and credited Singleton’s testimony. It found Henry guilty of robbery, use of a firearm in

commission of a felony, and obtaining money by false pretenses. It acquitted Henry of the charge

of possession of a firearm by a convicted felon.

       At the sentencing hearing, the trial court also addressed the show cause order it had issued

Henry based on his new convictions. The court took judicial notice of the prior sentencing order

and the prior revocation order for Henry’s 2015 charges as well as to the conviction order for the

most recent charges.

       For the second time, Henry renewed his motion to strike, arguing against the sufficiency of

the evidence, and further, that his previously suspended sentences should not be revoked based on

                                                   -4-
the most recent convictions. The trial court rejected Henry’s argument and again denied the motion

to strike. It sentenced Henry to twenty years’ imprisonment for robbery, the mandatory minimum

three years’ imprisonment for use of a firearm, and twelve months in jail for obtaining money by

false pretenses. The trial court suspended ten years and eight months of the robbery sentence, and

all twelve months of the sentence for obtaining money by false pretenses. Henry was also required

to pay six hundred dollars in restitution to Riverside Pawn Company. The trial court also revoked

all eleven years, twelve months, and twenty-three days of Henry’s previously suspended sentences,

and re-suspended eight years. That sentence was to run consecutively with the sentences imposed

for the new convictions. This appeal followed.

                                            II. ANALYSIS

        Henry contends that the evidence was insufficient to convict him of robbery, use of a

firearm, and obtaining money by false pretenses. Essentially, his sufficiency contention hinges on

two arguments: (1) that the trial court should have believed his version of the events because Henry

implicated himself as a drug dealer, and (2) that the Commonwealth failed to prove he acted with

the requisite intent, because he admitted under oath an intention to commit drug crimes as opposed

to theft and firearm-related crimes.

               A. The trial court did not have to believe Henry’s testimony above the
                                     Commonwealth’s evidence.

        “The fact finder, who has the opportunity to see and hear the witnesses, has the sole

responsibility to determine their credibility, the weight to be given their testimony, and the

inferences to be drawn from proven facts.” Commonwealth v. McNeal, 282 Va. 16, 22 (2011)

(quoting Taylor v. Commonwealth, 256 Va. 514, 518 (1998)). “In its role of judging witness

credibility, the fact finder is entitled to disbelieve the self-serving testimony of the accused and to

conclude that the accused is lying to conceal his guilt.” Flanagan v. Commonwealth, 58 Va. App.

681, 702 (2011) (quoting Marable v. Commonwealth, 27 Va. App. 505, 509-10 (1998)). “In
                                                  -5-
conducting our analysis, we are mindful that ‘determining the credibility of the witnesses and the

weight afforded the testimony of those witnesses are matters left to the trier of fact, who has the

ability to hear and see them as they testify.’” Raspberry v. Commonwealth, 71 Va. App. 19, 29

(2019) (quoting Miller v. Commonwealth, 64 Va. App. 527, 536 (2015)).

        Henry asserts that the Commonwealth’s evidence is inherently incredible because his

version of events implicates him in other, different criminal acts. Also, because Singleton waited

until the next day to report the robbery, Henry insists that Singleton’s version of events cannot be

credible.

        We have held that “[w]itness testimony will not be found inherently incredible ‘unless it

is “so manifestly false that reasonable men ought not to believe it” or “shown to be false by

objects or things as to the existence and meaning of which reasonable men should not differ.”’”

Hammer v. Commonwealth, 74 Va. App. 225, ___ (2022) (quoting Gerald v. Commonwealth,

295 Va. 469, 486 (2018)). The record does not support a showing of manifest falseness to

warrant Henry’s assertion of inherent incredibility. Instead, the trial court confronted two

contrary versions of events, one of which implicated Henry in a single criminal act and one of

which implicated him in several, lesser criminal acts, though none for which he was charged.

Further, the trial court had before it the fact that Henry’s trial testimony presented the most

recent of three different versions Henry had offered. Credibility is not measured by an

individual’s willingness to offer alternative options for culpability. Nor is a court obligated to find a

witness’s testimony incredible as a matter of law due to the witness’s delay in reporting the crime.

See Hammer v. Commonwealth, 207 Va. 159, 162 (1966) (holding that a trial judge “was entitled to

give such weight as he deemed proper” to a rape victim’s delay in reporting her rape). As it was so

entitled, the trial court rejected Henry’s version and accepted Singleton’s testimony as credible. The




                                                  -6-
record supports the trial court’s credibility determination, and we will not disturb this determination

on appeal.

                  B. A fact finder can infer from Henry’s actions an intent to steal.

        Henry also contends that the evidence was insufficient to convict him of robbery. He argues

that although all the elements of robbery are technically present, the Commonwealth still failed to

establish his felonious intent to rob Singleton. In support of this position, Henry relies on Jones v.

Commonwealth, 172 Va. 615 (1936), in which the Virginia Supreme Court reversed the appellant’s

robbery conviction because it held that the appellant merely tried to protect a relative when he took

a pistol from a police officer and ran away. Henry urges against “a blind adherence to strict

technical rules,” id. at 621, arguing that here the trial court should have had “reasonable doubt as

to whether the actus reus coincided with the particular mens rea required by the charged

offense.”

        “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (quoting Commonwealth v.

Perkins, 295 Va. 323, 327 (2018)) (alteration in original). “[T]he relevant question is whether

‘any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v.

Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the conviction,

‘the reviewing court is not permitted to substitute its own judgment, even if its opinion might

differ from the conclusions reached by the finder of fact at the trial.’” Chavez v. Commonwealth,

69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)).

        Robbery is the “taking, with intent to steal, of the personal property of another, from his

person or in his presence, against his will, by violence or intimidation.” Anderson v.

                                                  -7-
Commonwealth, 52 Va. App. 501, 506 (2008) (quoting Jay v. Commonwealth, 275 Va. 510, 524

(2008)). The intent to steal “is an intent to feloniously deprive the owner permanently of his

property.” Pierce v. Commonwealth, 205 Va. 528, 533 (1964). This intent “may, and often

must, be inferred from the facts and circumstances of the case, including the actions of the

accused and any statements made by him.” Carter v. Commonwealth, 280 Va. 100, 105 (2010)

(quoting Stanley v. Webber, 260 Va. 90, 96 (2000)).

          “In the absence of vocal expressions evidencing intention, we must look to actions and

surrounding incidents.” Jones, 172 Va. at 620. Here, the trial court found that after receiving a

cigarette from Singleton’s friend and walking away, Henry returned and pulled what looked like a

gun out of his pocket. He placed the object against Singleton’s head and demanded Singleton’s

neck chain while threatening to kill him. As Singleton took the chain off, Henry snatched it,

breaking the clasp. The trial court accepted Singleton’s testimony that Henry took the chain against

his will while threatening to kill him. By his own admission, Henry then almost immediately went

to a nearby pawnshop and sold the chain for six hundred dollars. Thus, Henry permanently

deprived Singleton of the chain through force. “The ancient maxim, ‘[a]ctions speak louder than

words,’ has been so often applied in the determination of judicial questions as to become a canon of

the law.” Id. Henry’s actions communicated an intent to effect the foreseeable consequences

thereof. The evidence is sufficient for any rational trier of fact to conclude that Henry intended to

permanently deprive Singleton of the chain. Thus, we will not disturb the trial court’s finding on

appeal.

               C. The trial court did not err in revoking Henry’s suspended sentences.

          Because we hold that the record supports the trial court’s finding that the evidence was

sufficient to convict Henry, and the trial court’s revocation of Henry’s suspended sentences was

based on those convictions, we necessarily hold that the trial court did not err in its judgment.

                                                 -8-
                              III. CONCLUSION

Accordingly, we affirm the trial court’s judgment.

                                                     Affirmed.




                                       -9-